The Court:
This was an action of ejectment, and the defense was that the defendants were the equitable owners, and were entitled to have conveyances of specific tracts of land within the' larger tract sued for. Their right depends upon the proper construction of article vi of the Declaration of Trust, under which plaintiffs acquired the title, which article is as follows:
“ Said trustees shall sell to Mahlon Thorne and such nine other persons as he may in writing designate, within six months after said Trustees shall have notified him, said Thorne, that they have fixed the prices at which they will commence selling the lots and subdivisions of said lands, or certain portions thereof, such of said lots and subdivisions as he or either of them desire to purchase, not exceeding to each one respectively the value of three thousand dollars ($3,000) gold coin, as so fixed, or as may be fixed by them from time to time after said notification, and shall accept in payment therefor notes of said purchasers secured by mortgage on the land so sold to them respectively, the principal payable in gold coin of the United States on or before April 1st, 1883, bearing in like gold coin at the rate of ten per cent, per annum, payable annually and compounding annually; but nothing herein contained shall prevent said trustees from selling to other parties all or any portion of said lands after the expiration of ten days after said notification.”
Plaintiffs are the trustees, and the defendants are the persons designated. The trustees subdivided the rancho into twenty-seven parcels or subdivisions, and affixed a price to each parcel: Subdivision No. 1, the larger, being priced at $100,000; the others at various sums, down to $1,500. The defendants claim the right to take, of subdivision No. 1, a portion to each in such measure and at such valuation that the portion of each, respectively, shall be $3,000; and ask that the portions of subdivision No. 1 which they have selected be set off to them; or, if there be doubt as to the measurement and valuation, the Court cause the same to be measured and valued.
By the terms of article vi of the Declaration of Trust, the-trustees (plaintiffs) were to subdivide the rancho and fix prices; *650they appear to have done so; and it seems to us that the defendants, if they wish to purchase specific tracts, must purchase according to the prices and subdivisions so fixed and made. Judgment and order affirmed.